Citation Nr: 1202711	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-44 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for radiculopathy, to include as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a fatty liver and liver calcifications, claimed as liver disease, to include as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus. 

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from January 1991 to July 1991.  He also had additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his VA Form 9 (substantive appeal), the Veteran requested a hearing before a Hearing Officer at the RO.  After being notified that his hearing had been scheduled for July 13, 2010, the Veteran submitted a statement in June 2010 indicating that he was withdrawing his hearing request.  

The RO denied claims for service connection for a neuropsychiatric disorder and for PTSD.  In light of a recent case by the U.S. Court of Appeals for Veterans Claims, however, the Board has rephrased the disability as a psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of (1) entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, (2) service connection for a psychiatric disorder, to include PTSD, and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires oral hypoglycemic agents and a restricted diet, but has not required insulin or that he limit or regulate his activities.

2.  The Veteran's hypertension was first diagnosed many years after his separation from active duty, and the most probative competent evidence indicates it did not have its onset either in service or within one year of service, and is not secondary to his service-connected diabetes mellitus. 

3.  The Veteran's complaints of peripheral neuropathy of the upper extremities have been attributed to a diagnosis of bilateral carpal tunnel syndrome; this disability was first diagnosed many years after his separation from active duty, with no competent evidence relating it to service or to his service-connected diabetes mellitus. 

4.  There is no competent and credible evidence that the Veteran has radiculopathy. 

5.  The Veteran's fatty liver and liver calcifications were first diagnosed many years after his separation from active duty, and the most probative competent evidence indicates they did not have their onset either in service and are not secondary to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 20 percent for type II diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2011). 

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  Bilateral carpal tunnel syndrome, claimed as peripheral neuropathy of the upper extremities, was not incurred in or aggravated by service, may not be presumed to have been so incurred in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

4.  Radiculopathy was not incurred in or aggravated by service, may not be presumed to have been so incurred in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

5.  A fatty liver and liver calcifications, claimed as liver disease, were not incurred in or aggravated by service, may not be presumed to have been so incurred in service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The March 2009 rating decision on appeal granted service connection and assigned a 20 percent rating for type II diabetes mellitus.  Since the Veteran's appeal now concerns his "downstream" claim for a higher initial rating for diabetes mellitus, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO sent the Veteran this required SOC in October 2009, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning an initial rating higher than 20 percent for his diabetes mellitus.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

With respect to the remaining issues being adjudicated in this appeal, the duty to notify has been satisfied by means of a May 2008 letter to the Veteran informing him of the evidence required to substantiate his service-connection claims, while apprising him of his and VA's respective responsibilities in obtaining the evidence and information needed to substantiate these claims.  The letter also was sent prior to the initial adjudication of the claims in March 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And, in compliance with Dingess, the letter apprised him of the disability rating and effective date elements of these claims.  Thus, he has received all required notice concerning the claims for service connection which are now being adjudicated. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as potentially relevant.  The RO attempted to obtain records from the Social Security Administration (SSA) based on information provided by the Veteran; however, that agency indicated in October 2009 that they had no records pertaining to the Veteran.  In addition, the Veteran was provided VA compensation examinations September 2008 and July 2009 to assess the severity of his diabetes mellitus, both of which provide the information necessary to rate this disability.  See 38 C.F.R. § 3.327; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  And finally, the Veteran was also afforded appropriate VA examinations to determine whether he has hypertension, peripheral neuropathy in his upper extremities, liver disease, and radiculopathy that was either caused or aggravated (proximately due to or caused) by his service-connected diabetes mellitus.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with the claims being adjudicated by the Board at this time.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of these claims.

II.  Entitlement to an Initial Rating Higher Than 20 Percent for Type II Diabetes Mellitus

The Veteran served in the Republic of Vietnam during the Vietnam era and eventually developed type II diabetes mellitus.  As a result, the RO issued a March 2009 decision granting service connection for this disability and assigning an initial 20 percent rating.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999) (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus was assigned a 20 percent rating under Diagnostic Code (DC) 7913.  Under this code, a 20 percent rating is assigned if the diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  The next higher rating of 40 requires insulin, a restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, DC 7913.

An even higher 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Lastly, a 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

According to Note (1) in this code, evaluate compensable complications of the diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) indicates that, when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 20 percent for the Veteran's diabetes mellitus since the initial grant of service connection.  While his diabetes mellitus requires that he follow a restricted diet, which is one criterion required for a higher 40 percent rating, the most probative evidence indicates that he does not require insulin or that he must regulate his activities, both of which are additionally necessary for this higher rating under DC 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The Court has explained that the joining of criteria by the conjunctive "and" in diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes, as the one here, which use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Therefore, a 40 percent rating requires insulin, a restricted diet, and regulation of activities.  Id.

The Veteran was afforded two VA examinations in September 2008 and July 2009 for the specific purpose of evaluating the nature and severity of his diabetes mellitus.  Both examiners indicated in their reports that the Veteran's diabetes is controlled with oral medication (Metformin) and a restricted diet, but specifically stated that restriction of activities is not required because of this condition.  In addition to these report, the Board has also reviewed VA outpatient treatment records dated since 2006, none of which indicates that the Veteran's diabetes mellitus requires insulin or that he regulate his activities.  Thus, there is no basis for assigning a 40 percent rating under DC 7913.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 20 percent for diabetes mellitus.  As such, the doctrine of reasonable doubt is not for application, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection for Hypertension, to Include as Secondary to Service-Connected Diabetes Mellitus

The Veteran is seeking service connection for hypertension, which he claims is related to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires: (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

With respect to the first element of a current disability, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2011).

Since hypertension is considered a chronic condition, it may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309.  A compensable (10 percent) disability rating for hypertension is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2011).

In addition to these provisions, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection on a secondary basis generally requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus or relationship between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service or to a service-connected disability generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



In this case, the Veteran claims that he developed high blood pressure (i.e., hypertension) which was either caused or aggravated by his service-connected diabetes mellitus.  He is therefore seeking service connection on a secondary basis.  As will be discussed below, however, there is no basis to grant the claim under either direct, presumptive, or secondary theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).

Since the Veteran's theory is that his hypertension is secondary to his service-connected diabetes mellitus, a brief history of his diabetes mellitus is worth mentioning.  The Veteran was first diagnosed with type II diabetes mellitus in 2008.  So it does not appear that his diabetes had its onset in service or within one year of his separation from either period of active duty.  Nevertheless, the RO granted service connection for type II diabetes mellitus on a presumptive basis as being due to Agent Orange exposure.  In doing so, the RO found that the Veteran had served in the Republic of Vietnam during the Vietnam era and was recently diagnosed with type II diabetes mellitus, which is included in the list of presumptive diseases for Veterans exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii), 38 C.F.R. § 3.309(e).  Parenthetically, the Board notes that hypertension is not included in the list of presumptive diseases for Veterans exposed to herbicides in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Turning to the current claim, the Veteran's service treatment records (STRs) do not show that the he was diagnosed with hypertension while on active duty.  His blood pressure was normal during both periods of active duty.  Of particular relevance, a December 1967 separation examination report from his first period of service lists a blood pressure reading of 116/62, and a June 1991 examination report from his second period of service lists a blood pressure reading of 143/83.  Thus, the STRs provide compelling evidence against the claim under a direct-incurrence theory.  See Struck v. Brown, 9 Vet. App. 145 (1996).  



There is also no evidence of hypertension during the one-year presumptive period with respect to both periods of service.  The Veteran apparently told several VA examiners that he was first diagnosed with hypertension in 2000, although the first documented diagnosis of hypertension is listed in a January 2006 VA treatment record.  This January 2006 record notes "recent" diagnosis of hypertension.  But even assuming for discussion purposes that it began in 2000, it is still almost a decade after the conclusion of his most recent period of active duty.  The fact that hypertension was diagnosed many years after service, along with the fact that no medical professional has related it to service, provides additional evidence against the claim under direct and presumptive theories of service connection.   See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Veteran's primary theory in support of this claim, however, is that his hypertension is secondary to his service-connected diabetes mellitus.  Unfortunately, the Veteran's claim also fails under a secondary theory of entitlement.   In reaching this conclusion the Board notes that two VA examination reports provide the most probative evidence against this theory of entitlement.  Both examiners reviewed the claims file, interviewed the Veteran, and examined the Veteran.  A September 2008 VA examination report includes a medical opinion that the Veteran's hypertension is not a complication of his diabetes.  The examiner's rationale was that the hypertension predated the diabetes by more than five years.  The examiner then indicated that the Veteran's hypertension was not worsened or increased by his diabetes.  A different VA examiner came to the same conclusion in a July 2009 VA examination report, again explaining that the Veteran's hypertension had its onset prior to his diabetes.  

Since these VA medical opinions were based on a review of the pertinent medical history and are supported by sound medical rationale, they provide compelling evidence against the Veteran's claim that his hypertension is secondary to his service-connected diabetes mellitus.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

The Board has also considered the Veteran's own lay statements that his hypertension is somehow related to his service-connected diabetes mellitus.  However, the Veteran is simply not competent to render a medical opinion as to whether his hypertension is proximately due to or the result of his diabetes mellitus, since this requires medical expertise.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494 (a layperson is generally incapable of opining on matters requiring medical knowledge).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Since the Board finds him not competent to comment on this matter, there is no need to consider his credibility.   Layno, 6 Vet. App. at 469.  But even assuming for the sake of argument that the Veteran is competent to state that his hypertension is proximately due to or the result of his diabetes mellitus, his lay statements would be significantly outweighed by the two VA medical opinions which clearly indicate that his hypertension was not caused or aggravated by his diabetes mellitus.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on either a direct, presumptive, or secondary basis.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim must be denied.

IV.  Service Connection for Bilateral Carpal Tunnel Syndrome, Claimed as Peripheral Neuropathy of the Upper Extremities, to Include as Secondary to Service-Connected Diabetes Mellitus

The Veteran also claims that he developed peripheral neuropathy involving his upper extremities as a result of his service-connected diabetes mellitus.  Again, however, there is no basis to grant this claim under either direct, presumptive, or secondary theories of service connection.  Szemraj, 357 F.3d at 1371 (when determining service connection, all theories of entitlement must be considered).

With respect to the first element involving a current disability, the record shows that the Veteran's complaints of peripheral neuropathy involving his upper extremities have been diagnosed as bilateral carpal tunnel syndrome.  The Veteran first reported complaints of numbness in his left hand during a December 1998 Persian Gulf Registry examination.  The provisional diagnosis was cervical and lumbar spondylosis.  When seen by VA in February 1999, he reported a one-year history of numbness in his left hand involving all four fingers.  The diagnostic assessment was rule out carpal tunnel syndrome of the left hand versus left C6-7 radiculopathy.  So it was unclear at that point whether the Veteran's peripheral neuropathy was due to disc disease or carpal tunnel syndrome.  However, a nerve conduction study performed in April 1999 confirmed that the Veteran's complaints were due to carpal tunnel syndrome.  In fact, the study found carpal tunnel syndrome in both hands, with the left worse than the right.  This study therefore ruled out disc disease as a cause of his symptoms.

The Veteran therefore has established the first essential element of a current disability.  Therefore, the central issues in this case is whether his disability involving bilateral carpal tunnel syndrome is related to service or is secondary to his service-connected diabetes mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Wallin, 11 Vet. App. at 512 (requiring a competent evidence of a  nexus or relationship between the service-connected disability and the current disability for secondary entitlement to service connection.)  Unfortunately, no such evidence has been submitted.

Service connection for bilateral carpel tunnel syndrome is not available under a direct-incurrence theory.  His STRs for both periods of service make no reference to neurological symptoms involving either upper extremity, which he first reported at his Persian Gulf Registry examination in December 1998.  See Struck and Maxson, both supra.  Indeed, the Veteran himself has never claimed that these neurological symptoms either began or have persisted since service.  If such an allegation had been made, the Board would have to consider the Veteran's credibility before weighing his statements along with other evidence in the claims file.  See Layno, Barr, Jandreau, Davidson, and Buchanan, all supra.  But this is not the case as the Veteran readily concedes that his neurological symptoms in both upper extremities did not begin in service.  Instead, his claim is based on the premise that they are somehow related to his service-connected diabetes mellitus.  

But the Board finds no basis to grant the claim under this secondary theory of entitlement.  Again, the Veteran is competent to report symptoms of pain and numbness involving his upper extremities and when they began, but he is not competent to say whether they are proximately due to or the result of his service-connected diabetes mellitus.  See Grottveit, Espiritu, Woehlaert, all supra.  Since the Veteran is not competent in this regard, the Board will not consider his lay statements.  Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."). 

The only competent evidence addressing the issue of whether the Veteran's bilateral carpal tunnel syndrome is secondary to his service-connected diabetes involves several VA examination reports.  An August 2008 VA examination report lists a diagnosis of bilateral carpal tunnel syndrome, which the examiner explained was not caused by or a result of his diabetes mellitus.  The examiner based her opinion on the fact that the Veteran's complaints and electrodiagnostic study confirming the diagnosis of carpal tunnel syndrome predate his diagnosis of diabetes mellitus by many years.  

The Veteran was examined by a different VA examiner in July 2009.  In her report the VA examiner reiterated that the Veteran's peripheral neuropathy of the upper extremities was not a complication of his diabetes mellitus.  The examiner then added that the Veteran's peripheral neuropathy was not worsened or increased by his diabetes mellitus.  This examiner provided the same rationale that the Veteran's symptoms of peripheral neuropathy began prior to his diabetes mellitus.  

A February 2010 VA clinical record assessed the Veteran with paresthesias and numbness of the right thigh and arms; nerve conduction studies were ordered.  A May 2010 follow-up VA clinical record states that the diagnosis of carpel tunnel syndrome was confirmed by the nerve conduction studies.  

A June 2010 aid and attendance examination report includes a diagnosis of diabetic neuropathy, but does not specify that such diagnosis affects the upper extremities.  

Overall, the medical evidence provides compelling evidence against the Veteran's claim that his peripheral neuropathy, diagnosed as carpal tunnel syndrome, is secondary to his service-connected diabetes mellitus, since they were based on a review of the pertinent medical history and are fully supported by sound medical rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Wray, 7 Vet. App. at 493; Rizzo, 580 F.3d at 1288.  Also, no other competent evidence contradicts these opinions by indicating that the Veteran's bilateral carpal tunnel syndrome is secondary to his diabetes mellitus.  

There is one final point worth mentioning.  The RO granted service connection for type II diabetes mellitus on a presumptive basis as being due to Agent Orange exposure.  The claim was properly granted because the Veteran had served in the Republic of Vietnam during the Vietnam era and was diagnosed with type II diabetes mellitus, which is included in the list of presumptive diseases for Veterans exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii), 38 C.F.R. § 3.309(e).  However, carpal tunnel syndrome is not included in the list of presumptive diseases for Veterans exposed to herbicides in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  And even assuming for the sake of argument that his symptoms are not due to carpal tunnel syndrome, only acute or subacute peripheral neuropathy are included in the list of presumptive diseases for Veterans exposed to Agent Orange, meaning "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R.    § 3.309(e), Note 2.  This is not the case with the Veteran's symptoms, since they did not resolve but are still present.

The Board thus concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as peripheral neuropathy of the upper extremities, on either a direct, presumptive, or secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim must be denied.

V.  Service Connection for Radiculopathy, to Include as Secondary to Service-Connected Diabetes Mellitus

The Veteran is also claiming service connection for radiculopathy secondary to his service-connected diabetes mellitus.  Radiculopathy is a disease of the nerve roots.  See Dorland's Illustrated Medical Dictionary 1562 (30th ed. 2003).  Regardless of the theory, however, his claim ultimately fails because no medical evidence attributes his neurological complaints to a diagnosis of radiculopathy.  This is significant because a current disability is essential for any successful service-connection claim, irrespective of the theory on which the claim is predicated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim). 

The Board has thoroughly reviewed the STRs and post-service treatment records, none of which list a diagnosis of radiculopathy or a disease of the nerve roots.  The August 2008 VA examination report notes the Veteran's complaints of radiculopathy involving his extremities.  But following a thorough physical examination, the examiner found no clinical evidence of radiculopathy.  This opinion constitutes compelling evidence against the claim, since the VA examiner is qualified to rule out a diagnosis of radiculopathy.  See Nieves-Rodriguez, Wray, Rizzo, all supra.  On the other hand, the Veteran is not competent to attribute his complaints of pain and numbness to a disability involving a disease of the nerve roots, i.e., radiculopathy, since the Veteran has no medical expertise.  See Grottveit, Espiritu, Woehlaert, all supra.  Therefore, the Board will not consider his lay statements concerning the appropriate diagnosis.  Layno, 6 Vet. App. at 469 

Since the Veteran has not met the first essential element of a current disability, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for radiculopathy.  Therefore, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

VI.  Service Connection for a Fatty Liver and Liver Calcifications, Claimed as Liver Disease, to Include as Secondary to Service-Connected Diabetes Mellitus

The Veteran also claims that he developed liver disease, identified as a fatty liver and liver calcification, as a result of his service-connected diabetes mellitus.  After carefully reviewing the evidence of record, however, the Board finds no basis to grant this claim under all available theories of service connection. 

The Veteran's STRs for both periods of service make no reference to liver abnormalities.  It was not until 1998 that an abdominal scan performed by VA revealed calcifications and a fatty infiltrates of the liver.  Sonograms performed by VA in 2007 also revealed evidence of a fatty liver.  None of these reports, however, identifies the etiology or date of onset of these findings.  

The Veteran was afforded a VA examination in September 2008 in connection with his claim.  The examiner reviewed the claims file, including the prior VA scans showing evidence of a fatty liver and liver calcifications.  After examining the Veteran, the examiner's diagnoses were (1) fatter liver by abdominal CT scan since 1998, and (2) liver calcifications of no clinical significance at the time of this examinations - by abdominal scan 2008.  The examiner then opined that the Veteran's fatty liver and calcifications were not related to his diabetes mellitus.  The examiner's rationale was that the fatty liver was identified ten years before the diabetes, and that "there is no evidence on medical literature of any etiological relation between diabetes and liver calcifications."  

 In light of these findings, there is no basis to grant the claim for service connection for disability due to a fatty liver and liver calcifications under any available theory of service connection.  First, the pertinent radiographic findings were first identified many years after the conclusion of his most recent period of military service, with no medical evidence relating them to service.  Second, a fatty liver and calcifications  are not included in the list of presumptive diseases for Veterans exposed to herbicides in Vietnam, thereby precluding service connection on a presumptive basis.  See 38 C.F.R. § 3.307(a)(6)(iii).  And lastly, no competent medical evidence indicates that these liver findings are secondary to his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  

With respect to the denial based on secondary entitlement, the Board notes that the September 2008 VA medical opinion provides the most compelling evidence against the claim under this theory, since the examiner based her opinion on the pertinent medical history and supported it with sound rationale.  See Nieves-Rodriguez, Wray, Rizzo, all supra.  Moreover, the only contradictory evidence consists of the Veteran's lay statements.  The Board must once again emphasize, however, that the Veteran is not competent to state that his fatty liver and calcifications are secondary to his diabetes mellitus, since he has not medical expertise to make this determination.  See Grottveit, Espiritu, Woehlaert, all supra.  As such, the Board will not consider the Veteran's lay statements in this regard.  Layno, 6 Vet. App. at 469.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a fatty liver and liver calcifications, claimed as liver disease, to include as secondary to service-connected diabetes mellitus.  Therefore, the appeal of this claim is denied.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

The claim of entitlement to an initial rating higher than 20 percent for type II diabetes mellitus is denied.

The claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied. 

The claim of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, is denied. 

The claim of entitlement to service connection for radiculopathy, to include as secondary to service-connected diabetes mellitus, is denied. 

The claim of entitlement to service connection for a fatty liver and liver calcifications, claimed as liver disease, to include as secondary to service-connected diabetes mellitus, is denied. 


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the issues involving (1) service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, (2) service connection for a psychiatric disorder, to include PTSD, and (3)  entitlement to a TDIU.  



I.  Peripheral Neuropathy of the Lower Extremities

The Veteran claims that he developed peripheral neuropathy in his lower extremities as a result of his service-connected diabetes mellitus.  In other words, he claims that this disability is proximately due to or the result of his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a).  The RO denied the claim based on an August 2008 VA examination report which notes that, since the Veteran's peripheral neuropathy predated the onset of diabetes by ten years, it is less likely as not (50/50 probability) caused by or a result of diabetes mellitus.   

The record, however, does not support this finding.  Electrodiagnostic testing in 1998 did show peripheral neuropathy in both upper extremities, identified as carpal tunnel syndrome.  But peripheral neuropathy of the lower extremities was not documented until 2008, at about the same time his type II diabetes mellitus was diagnosed.  The Board therefore rejects this medical opinion and requests that another opinion be obtained addressing this matter based on the correct facts of this case.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

II.  Psychiatric Disorder, to Include PTSD

The Veteran claims that he suffers from PTSD as a result of traumatic events while serving in Vietnam.  Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's DSM-IV.  38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

With respect to the stressor element, the general rule is that there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Exceptions to this general rule are when the claimed in-stressors occurred during combat, while being held as a prisoner of war (POW), due to a personal assault, or due to "fear of hostile military or terrorist activity."  38 C.F.R. 3.304(f).  

This last exception involving "fear of hostile or terrorist activity" was recently added.  In particular, 38 C.F.R. 3.304(f) was amended in order to liberalize the requirement of verification or corroboration of a Veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of a claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Turing to the facts of this case, there is no evidence that the Veteran engaged in combat with an enemy force, was held as a POW, or that his claimed stressors are related to a personal assault.  In an October 2008 questionnaire, the Veteran identified his stressor as witnessing the death of a German Sergeant Vandervilt ("something like that") in a mortar attack at either Vungtaw or Dongtan, Vietnam between March 1, 1967 and April 30, 1967.  The Veteran also reported seeing bodies of dead soldiers being loaded onto aircraft.

A November 2008 report from U.S. Armed Services Center for Unit Records Research (CURR) was unable to verify the death of this sergeant or the Veteran's account of witnessing dead soldiers being loaded onto aircraft.  But the report verified that his unit did come under mortar attack in Vietnam.  A review of the Operational Report-Lessons Learned (OR-LL) submitted by the 9th Infantry Division documented enemy mortar attacks against Dong Tam consisting of 32 rounds which resulted in seventeen U.S. wounded on July 23, 1967.  A review of the OR-LL submitted by the 2nd Signal Group for the period ending on October 31, 1967 documented an enemy mortar attack against Long Binh Post by an unknown number of rounds with unknown damage or casualties.  And a review of the OR-LL submitted by the 3rd Ordnance Battalion for the period ending on January 31, 1968, documented enemy rocket attacks against Long Binh Post on November 23 and November 30, 1967, with no documented damage or casualties.  The Veteran was stationed at the locations at the time of these attacks.

The fact that a noncombat Veteran was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was in fact exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (unit records of a rocket attack are credible evidence that the alleged event did in fact occur and as the Veteran was present with his unit at the time, implying his personal exposure).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally, even if the death of his sergeant could not be verified.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

That being said, it is unclear whether the Veteran has PTSD, or any other psychiatric disorder, as a result of these verified stressors because he has not been afforded a VA compensation examination in connection with this claim.  Indeed, the record contains no evidence that the Veteran has been diagnosed with a psychiatric disorder.  The Court has held that evidence or a current disability is generally required to trigger VA's duty to assist with respect to ordering a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, the Veteran is competent to report experiencing psychiatric symptoms, such as depression, anxiety, sleep disturbance, etc., see Jandreau, 492 F.3d at 1376-77, even if he is not competent to attribute them to a specific diagnosis.  See Grottveit, Espiritu and Bostain, all supra.  

Therefore, in light of the fact that he experienced stressful events in service, along with his psychiatric complaints which formed the bases of his claim for service connection, the Board finds that the Veteran should be afforded a VA compensation examination to determine whether he has a psychiatric disorder as a result of his military service.  See 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79. 



							[Continued on Next Page]

III. TDIU

The claim of entitlement to a TDIU is inextricably intertwined with the claims for service connection for peripheral neuropathy of the lower extremities and service connection for a psychiatric disorder, to include PTSD.  This is because any potential grant of service connection for these disabilities may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the Veteran's TDIU claim must be referred back to the RO for adjudication after the requirements of this remand have been met.  If deemed warranted, the RO may also want to schedule a VA examination to determine the effect of the Veteran's service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has peripheral neuropathy in his lower extremities that was either caused or aggravated his service-connected type II diabetes mellitus.  All indicated tests and studies are to be performed, and the claims file must be made available to the examiner for review of the pertinent medical and other history. 

Based on a physical examination and a comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any peripheral neuropathy in the lower extremities is proximately due to, the result of, or chronically aggravated by his service-connected diabetes mellitus.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner must discuss the underlying rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disorder, to include PTSD, and, if so, whether any such disorder is related to service.  All indicated tests and studies are to be performed, and the claims file must be made available to the examiner for review of the pertinent medical and other history. 

The examiner should utilize the DSM-IV in arriving at all diagnoses and identify all existing psychiatric disorders.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied and identify the stressor(s) supporting the diagnosis.  In particular, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran has PTSD based on his verified stressors of being present while his base in Vietnam came under rocket and mortar attacks.  If a psychiatric disorder other than PTSD is diagnosed, then the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) the disorder is related to the Veteran's military service. 

The examiner must discuss the underlying rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.

3.  If deemed necessary, especially if service connection is granted for peripheral neuropathy of the lower extremities and/or service connection for a psychiatric disorder, to include PTSD, schedule an appropriate VA compensation examination (one or however many deemed necessary) to determine the effect of the Veteran's service-connected disabilities on his employability. 

4.  Then readjudicate the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, service connection a psychiatric disorder, to include PTSD, and entitlement to a TDIU in light of the additional evidence.  If any claim is not granted to his satisfaction, send him another supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


